DETAILED ACTION
	This action is in response to application filed on February 28, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 06/30/2021, and 11/06/2020 have been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
	The drawings were received on May 13, 2019.  These drawings are accepted.

Allowable Subject Matter
	Claims 12-31 are allowed.

	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 12-31, the prior art fails to disclose or suggest the emboldened and italicized features below:
 12. (New) A flexible surgical instrument, comprising: 
a distal structural body comprising at least one distal structural segment, the at least one distal structural segment comprising a distal fixation disk and structural backbones; 
a proximal structural body comprising at least one proximal structural segment, the at least one proximal structural segment comprising a proximal fixation disk, structural backbones, a first driving backbone, and a second driving backbone, the structural backbones of the distal structural segment being securely connected in one-to-one correspondence to or the same as corresponding structural backbones of the proximal structural segment; 
a linear motion mechanism operable to convert a rotational motion into a linear motion of an output end of the linear motion mechanism; and 
an adapter unit comprising: 
a routing backbone comprising two ends securely connected to a first driving structure backbone and a second driving structure backbone, respectively, 
wherein the output end of the linear motion mechanism is securely connected to the first driving structure backbone and operable to cooperatively push-pull the first driving backbone and the second driving backbone to turn the proximal structural segment.

26. (New) A flexible surgical instrument system, comprising: 
a flexible surgical instrument comprising: 
a distal structural body comprising at least one distal structural segment, the at least one distal structural segment comprising a distal fixation disk and structural backbones; 
a proximal structural body comprising at least one proximal structural segment, the at least one proximal structural segment comprising a proximal fixation disk, structural backbones, a first driving backbone, and a second driving backbone, the structural backbones of the distal structural segment being securely connected in one-to-one correspondence to or the same as corresponding structural backbones of the proximal structural segment; 
a linear motion mechanism operable to convert a rotational motion into a linear motion of an output end of the linear motion mechanism; and 
an adapter unit comprising: 
a routing backbone comprising two ends securely connected to a first driving structure backbone and a second driving structure backbone, respectively, 
wherein the output end of the linear motion mechanism is securely connected to the first driving structure backbone and operable to cooperatively push-pull a first driving backbone and a second driving backbone to turn the proximal structural segment; and 
a driving unit configured to input the rotational motion to the linear motion mechanism.



Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yellen  et al (US 2018/0098849) deals with a delivery system for percutaneous heart valve repair, the delivery system including a steerable sheath configured to provide percutaneous access into a heart and to deliver an implant, and Lutz et al (US 2006/0191623) deals with a method of joining a pipe to an object.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846